DECISION
The application of the above-named defendant for a review of the sentence for Count I, Aggravated Kidnaping, 100 years; Count II, Sexual Intercourse Without *23Consent, 20 years; Count III, Felony Assault, 10 years; Count IV, Carrying Concealed Weapons, 5 years; all to be served concurrently; plus 10 years for use of a weapon, to run consecutively; DANGEROUS DESIGNATION, imposed on March 24, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
DATED this 24th day of July, 1987.
We wish to thank James C. Nelson, Glacier County Attorney, for appearing before the Sentence Review Board.
We wish to thank Charles Jacobson, Attorney from Conrad, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.